Citation Nr: 1520596	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-28 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for loss of balance.

2.  Entitlement to service connection for loss of mobility.

3.  Entitlement to service connection for constipation.

4.  Entitlement to service connection for poor digestion.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for muscle weakness.

7.  Entitlement to service connection for reduced lung function.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs
ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967.

These matters come to the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  It is noted that the Veteran's claims folders came to the Board in conjunction with a claim for reimbursement of medical expenses that is the subject of a separate decision.  In view of the decision of the United States Court of Appeals for Veterans Claims (Court) decision set forth below, this action is necessitated.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  They contain an October 2013 notice of disagreement submitted by the Veteran and VA treatment records relevant to the issues on appeal.

The issue of entitlement to service connection for a sleep disorder, to include as secondary to service-connected disabilities, was raised in an October 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In October 2013, the Veteran submitted a notice of disagreement with the denial of service connection for arthritis, muscle weakness, loss of mobility, loss of balance, reduced lung function, constipation, and poor digestion in the rating decision issued by the RO on September 6, 2013.  It does not appear that a statement of the case was ever issued for these claims.  Thus, as directed by the Court a remand is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran the current issues on appeal to determine what specific disorders and/or parts of the body the claims listed above are meant to encompass.

2.  Issue a statement of the case addressing the issues of entitlement to service connection for arthritis, muscle weakness, loss of mobility, loss of balance, reduced lung function, constipation, and poor digestion.  The appellant is hereby notified that, following the receipt of the statement of the case concerning these issues, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should these issues be returned to the Board for appellate review.  If the claims have otherwise been satisfied, that too should be determined prior to return of these issues to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






